Citation Nr: 1109163	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for chronic renal disease, to include as secondary to service-connected hepatitis C.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel











INTRODUCTION

The Veteran had active service from April 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2009, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

The Board notes that the appeal originally included entitlement to service connection for hepatitis C; however, service connection for hepatitis C was granted in a December 2010 rating decision and as such, is no longer on appeal.


FINDINGS OF FACT

1.  The Veteran does not have a chronic renal disease that is causally or etiologically related to service.

2.  The Veteran does not have a chronic renal disease that is proximately due to or aggravated by his service-connected hepatitis C.


CONCLUSION OF LAW

Service connection for chronic renal disease, to include as secondary to service-connected hepatitis C, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2006 that fully addressed the entire notice element, and was sent prior to the initial decision.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in August 2006, the RO provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The RO successfully completed the notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, and multiple VA medical opinions and examinations pertinent to the issues on appeal.  Records indicate the Veteran is not in receipt of Social Security payments.  See December 2008 SSA Response.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Chronic Renal Disease, to Include as Secondary to Service-Connected Hepatitis C

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, secondary service connection may be established when there is aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service treatment records were reviewed.  The Veteran's pre-induction examination from March 1968 did not note any abnormalities.  In June 1969, the Veteran complained of pain in his right kidney area and pruritis over his entire body.  He also complained of weight loss, loss of appetite, general malaise, and no desire to smoke.  He reported dark urine for approximately a week.  Physical examination revealed sclera jaundice, bilaterally.  The impression was rule out infectious hepatitis.  He was admitted to the Naval Hospital in San Diego from June 1969 to September 1969 for infectious hepatitis.  The Veteran's separation examination from March 1970 did not note any abnormalities.  

Post-service records were reviewed.  Private records indicate that in December 2005 the Veteran was seen with shoulder pain and back pain.  There was no prior history of kidney disease.  The Veteran also complained of headaches, dizziness, generalized weakness, and poor appetite.  Physical examination revealed the Veteran was in no acute distress.  Laboratory data indicated the Veteran had a blood urea nitrogen (BUN) of 65 and creatinine of 12.5.  The Veteran was admitted with a diagnosis of acute renal failure and hypertension.  Urine toxicology screen was positive for cocaine and a hepatitis profile was positive for hepatitis C antibodies.  A renal sonogram was unremarkable.  A computed tomography (CT) scan revealed no evidence of urinary calculus or urinary obstruction.  The Veteran was started on intravenous fluids, and his renal function improved significantly.  At the time of discharge, the Veteran's BUN was 53, and creatinine was 4.4.  The Veteran was discharged several days later with a final diagnosis of acute renal failure, hypertension, hepatitis C, monoclonal gammopathy, and history of cocaine abuse.

The Veteran was afforded a VA examination in April 2010.  The examiner stated that concerning the renal disease, the Veteran has been on no ongoing therapy other than that directed against his dyslipidemia and hypertension.  The examiner reported that since presenting to the VA facility in 2006, he had not demonstrated any chronic kidney disease.  More recently, the Veteran's serum creatinine jumped with a concurrent decrease in his glomerular filtration rate from 88 cc/minute down to 61 cc/minute.  The Veteran had never had to be on dialysis and does not adhere to a kidney disease diet.  He denied issues related to urinary disorder, and specifically, he had no hesitancy, diminished urinary stream, dribbling, or incontinence.  He denied dysuria or hematuria and had not suffered from chronic urinary tract infections.  A CT scan of the pelvis revealed normal kidneys.  The examiner noted a chemistry panel from January 2010 revealed electrolytes to be within normal limits, a serum creatinine of 1.5 with an estimated glomerular filtration rate of 61 cc/minute, and BUN was 10 mg/dl.  The Veteran was diagnosed with hypertension with evidence of chronic renal insufficiency, dyslipidemia with evidence of chronic renal insufficiency and hepatitis C.  The examiner stated that it is unclear whether the Veteran's renal disease has any relation to his hepatitis, adding that there is a disorder referred to as hepatorenal syndrome, but the Veteran's hepatic disease is not to the degree where one could invoke that comorbidity.  The examiner opined it is not likely that there exists a casual relationship or that the Veteran's renal disease was aggravated by hepatitis, given the alternative of a vascular explanation.  The examiner opined that the Veteran's increase in serum creatinine is likely due to his hypertension and dyslipidemia rather than his infectious hepatitis.

An addendum opinion was obtained in September 2010.  The examiner stated that the Veteran's complaint of right upper quadrant pain during service proved to be his infectious hepatitis, not renal pathology.  Moreover, his subsequent episode of acute renal failure was not due to an infectious etiology.  Furthermore, the examiner stated the Veteran's chronic renal insufficiency reflected in his elevated serum creatinine is not likely due to his history of infectious hepatitis and is much more likely due to his cardiovascular risk factors.

After a careful review of the evidence of record, it is found that entitlement to service connection for chronic renal disease has not been established.  There is no doubt that the Veteran had an episode of acute renal failure, is currently diagnosed with chronic renal insufficiency, and is service-connected for hepatitis C.  Despite this, there is no indication that any diagnosed renal disorder is related to his time in service or to his hepatitis C.  To the contrary, the VA opinions of record indicate that the Veteran's renal disease is more likely related to hypertension and dyslipidemia.  
  
The Veteran has submitted statements asserting that his renal disease is a result of his hepatitis C.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, and the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

However, the Board finds that the onset and etiology of renal disease is the type of medical disorder that is difficult to establish solely on the basis of lay assertions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the Veteran is competent to report a contemporaneous medical diagnosis and the Veteran is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that attributes the current diagnosis of renal disease to the Veteran's time in service or to his hepatitis C.

For these reasons, while the Veteran's lay statements are to be considered, the evidence has little probative value, as the statements do not tend to prove a material issue of fact pertaining to the onset of the disability.

Where there is a question of medical causation between a current disorder and an injury, disease, or event in service, where a lay assertion of medical causation is not competent medical evidence, competent medical evidence is required to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  

In sum, there is no competent evidence relating the Veteran's renal disease to service or to his service-connected hepatitis C.

The preponderance of the evidence is against the claim.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for chronic renal disease, to include as secondary to service-connected Hepatitis C, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


